DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
 Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Specifically, the Applicant has amended the claims to remove the claim interpretation limitations and modifying the driving force transmitter to convert an initial driving force which is imposed by the rotator and which rotates the substrate holder such that the scope of the claims have changed, thus requiring further search and consideration. The resulting rejection, based on United States Patent Application No. 2013/0220551 to Saito in view of United States Patent Application No. 2005/0076531 to Smith et al is presented below.
	The Examiner notes that the rejection of the Drawings is maintained, with emphasis on the previous clarification as to why Para. 0042 provides insufficient support for the drawings.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first annular  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The Examiner notes that the first annular member and the second annular member as claimed appears to be the either the integrally rotatable member or a relatively rotatable member, but as there no definitive recitation of a first annular member or a second annular member in the Specification, the Drawings are objected. It is noted that changes to the Specification or Drawings to address the two separate sets of claims and the language therein must not result in new matter or in additional Drawing objections, such as that of having more than one structure identified by the same number, and that clarification or confirmation that this is the correct interpretation in an amendment to the Specification would resolve the issues with the Drawings. 
In other words, if the Applicant puts on the record which of the integrally rotatable member or the relatively rotatable member is the first or the second annular member, the objection to the Drawings would be moot. Currently, the drawings are too pixelated to determine where the spring is in reference to the annular members to identify which is which, such that the objection to drawings is maintained.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2013/0220551 to Saito in view of United States Patent Application No. 2005/0076531 to Smith et al.
In regards to Claim 1, Saito teaches a substrate holding device Fig. 1-7 comprising: a substrate holder 7, 10, 11; a rotator (strut/shaft of 6 and a motor 14 [0050, 0056]) that rotates the substrate holder 7; a plurality of lifting pins 16 configured to be moved between a retracted position in which the plurality of lifting pins are below a surface of the substrate holder below a surface of the substrate holder, and a protruded position in which the plurality of lifting pins protrude from the surface (as shown in Fig. 3 + Fig. 7); and a driving force transmitter 15 (and as per the rejection of Claim 2 below- the rings of 19, 20, 27) that is interposed between the rotator 6, 14 and the plurality of lifting pins [0039-0077].
Saito does not expressly teach that the driving force transmitter converts an initial  driving force which is imposed by the rotator and which rotates the substrate holder into a converted driving force that moves the plurality of lifting pins between the retracted position and the protruded position, and transmits the converted driving force to the plurality of lifting pins, as Saito teaches that there are two separate driving mechanisms (14, 17 Fig. 1).
 Smith teaches a substrate holding device Fig. 1-6C with lifting/clamping pins 112, 122 with a rotary drive shaft/rotator 132 that rotates [0074-0076] with a linear drive shaft 134 and wedge 106 (the combination forming a driving force transmitter) between the rotator and the plurality of lifting pins (as shown in Fig. 3, 4) wherein the wedge and linear drive shaft converts rotational movement to linear movement ([0074], “The linear drive shaft 134 is configured to move the wedge 106 up and down in the movement direction 140 as the linear driver shaft 134 rotates in the rotation direction 138, thus causing the chuck assembly to assume an open or a closed position”) such that the driving force transmitter converts an initial  driving force which is imposed by the rotator and which rotates the substrate holder into a converted driving force that moves the plurality of lifting pins between the retracted position and the protruded position, and transmits the converted driving force to the plurality of lifting pins, as the rotational movement and the linear movement are combined in a singular driving mechanism [0047-00109].
As it is known to provide a combined driving mechanism in a shaft of a substrate holding device, as taught by Smith, it would be obvious to one of ordinary skill in the art before the effective filing date to have modified Saito as taught by Smith to combine the two driving mechanisms to create one driving mechanism that converts rotational force into linear forces- such that the shaft and motor of Saito 14 and 17 are combined as per the teachings of combining in Smith. One would be motivated to do so in order to raise or lower/move lifting pins. See MPEP 2143, Exemplary Rationales A.
Furthermore, even though the combined teachings of Saito in view of Smith do teach the limitations of “the driving force transmitter converts an initial  driving force which is imposed by the rotator and which rotates the substrate holder into a converted driving force that moves the plurality of lifting pins between the retracted position and the protruded position, and transmits the converted driving force to the plurality of lifting pins”, these limitations are considered that of intended use. It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  MPEP 2115.  As the apparatus of Saito in view of Smith is substantially the same as the claimed apparatus, the apparatus of Saito in view of Smith would be capable of fulfilling the limitations of the claim and thus be able to fulfill the functional limitations as claimed,  there being no structural difference between the apparatus of Saito in view of Smith and that of the claim. 
In regards to Claim 2, Saito teaches the driving force transmitter comprises: an integrally rotatable member 20 attached to the substrate holder (as shown in Fig. 3 as 20 is within 11) and rotatable together with the substrate holder (as it is part of 10 in Fig. 3 and is capable of rotating along with the substrate holder as broadly recited in the claim); a relatively rotatable member 19 that is coaxial with the integrally rotatable member and rotatable relative to the integrally rotatable member (as shown in Fig. 4); a plurality of oblique grooves provided in one of the integrally rotatable member (V-shaped grove, inner circumference of 20 [0060]) and the relatively rotatable member (gear of outer circumference of 19 [0058]); a plurality of pairs of guide members (261 nuts and the holes for said nuts) provided on the integrally rotatable member; and a plurality of support bodies 262, each support body engaged with one of the lifting pins 16, slidable along a respective pair of the guide members (with the bearings of 23, 24), and comprising a slider 18 slideable along the oblique groove (as it slides along the outer circumference of 19 [0067].  
In regards to Claim 8, Saito teaches the rotator comprises a shaft 6 and a motor 14 [0050].

Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2013/0220551 to Saito in view of United States Patent Application No. 2005/0076531 to Smith et al, as applied to Claims 1 and 2 above, and in further view of United States Patent Application No. 2017/0133260 to Pohl.
The teachings of Saito in view of Smith are relied upon as set forth in the above rejection of Claims 1 and 2.
In regards to Claim 3, Saito teaches the substrate holder is configured to be movable between a lying posture (rotational or right position/transport position of Fig. 2 [0048]) and a standing posture (deposition position of Fig. 2) and a not shown controller that controls the rotational positions and the movements [0055-0056], but Saito in view of Smithdoes not expressly teach wherein the substrate holding device further comprises a transmission state switch configured to switch between a transmittable state that enables the transmission of the converted driving force to the plurality of lifting pins by the driving force transmitter, and a non-transmittable state that disables the transmission of the converted driving force to the plurality of lifting pins by the driving force transmitter, the transmission state switch switching, when the substrate holder is moved from the lying posture to the standing posture, from the transmittable state to the non-transmittable state, and switching, when the substrate holder is moved from the standing posture to the lying posture, from the non- transmittable state to the transmittable state.
Pohl teaches substrate holding device Fig. 1A comprising: a substrate holder 101; a rotation mechanism (109 with shaft/hub and motor [0036])that rotates the substrate holder 101; a plurality of lifting pins 103A, 103B, 103C with bottom handles 220 configured to be moved between a retracted position below a surface of the substrate holder, and a protruded position protruding from the surface (as shown in Fig. 4A-4I); and a driving force transmitter (in the form of a handle engagement device is 106A, 106B, 106C) interposed between the rotation mechanism (shaft of 109) and the plurality of lifting pins (as it connects to the pins and a motor that is not shown but connected to the shaft) that converts a driving force for rotating the substrate holder into a driving force for moving the plurality of lifting pins between the retracted position and the protruded position and transmits the converted driving force to the plurality of lifting pins [0047] (as lifting pins are rotated into the locks and the locks lift the lifting pins by rotating the shaft/substrate holder to move the lifting pins into handle engagement device 106 and the ring of 107, which is analogous to ring 27 of Saito) [0034-0071]. Pohl further teaches that the handle engagement device 106 applies a downward force on the handle members 220 to pull stuck lift pins downward, [0005, 0048], such that sticking is avoided and damage of the substrate, the pedestal, and the end effector is avoided [0005].
Pohl teaches substrate holding device further comprises a transmission state switch (in the form of the methodology Fig. 3 and implicit between the steps of 313 and 315) configured to switch between a transmittable state that enables the transmission of a converted driving force to the plurality of lifting pins by the driving force transmitter (as per operations 301-313 Fig. 3), and a non-transmittable state that disables the transmission of the converted driving force to the plurality of lifting pins by the driving force transmitter (operations of  315-317 Fig. 3).
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Saito in view of Smith with the methodology of Pohl to perform the controlling recipe of Pohl, as per the teachings of Saito in view of Pohl in Claim 1 to address the issues of sticking. One would be motivated to do so for the predictable result of having a controller to perform the recipe as per the teachings of Pohl. See MPEP 2143 Motivation A. The resulting apparatus would have the transmission state switch switches from the transmittable state to the non-transmittable state, when the substrate holder is moved from the lying posture (transport position) to the standing posture (deposition position), from the transmittable state to the non-transmittable state, and switches from the non-transmittable state to the transmittable state, when the substrate holder is moved from the standing posture to the lying posture, from the non- transmittable state to the transmittable state, as Saito in view of Smith teaches the lying posture is for substrate transport and the standing posture is for deposition and the steps for substrate transport are in operations 301-313 Fig. 3 of Pohl (and thus the steps for the transmittable state) and the steps for deposition in operations 315-317 Fig. 3 of Pohl (and thus the steps for the transmittable state). 
Furthermore, it has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  MPEP 2115.  As the apparatus of Saito in view of Smith and Pohl is substantially the same as the claimed apparatus, the apparatus of Saito in view of Smith would be capable of fulfilling the limitations of the claim and thus be able to fulfill the functional limitations as claimed to switch the states as desired, there being no structural difference between the apparatus of Saito in view of Smith and that of the claim. 
The resulting apparatus fulfills the limitations of the claim. 
In regards to Claim 4, Saito teaches a substrate holding device Fig. 1-7 comprising: a substrate holder 7, 10; a shaft 6 attached to the substrate holder 7; a motor 14 attached to the shaft; a plurality of lifting pins 16 moveable between a retracted position below a surface of the substrate holder, and a protruded position protruding from the surface (as shown in Fig. 3 or Fig. 7); and a transmitter 15 provided between the shaft and the plurality of lifting pins (as shown in Fig. 3 and as per the teachings of Claim 5 below of the annular members of 19, 20, 27) [0039-0077].
Saito in view of Smith does not expressly teach the transmitter switches the substrate holding device between a transmittable state in which a driving force from the motor is transmitted to the lifting pins to move the lifting pins between the retracted position and the protruded position, and a non-transmittable state in which the driving force from the motor is not transmitted to the lifting pins but rotates the substrate holder.  
Pohl teaches substrate holding device Fig. 1A comprising: a substrate holder 101; a rotation mechanism (109 with shaft/hub and motor [0036])that rotates the substrate holder 101; a plurality of lifting pins 103A, 103B, 103C with bottom handles 220 configured to be moved between a retracted position below a surface of the substrate holder, and a protruded position protruding from the surface (as shown in Fig. 4A-4I); and a transmitter (in the form of a handle engagement device is 106A, 106B, 106C) interposed between the rotation mechanism (shaft of 109) and the plurality of lifting pins (as it connects to the pins and a motor that is not shown but connected to the shaft) that converts a driving force for rotating the substrate holder into a driving force for moving the plurality of lifting pins between the retracted position and the protruded position and transmits the converted driving force to the plurality of lifting pins (as lifting pins are rotated into the locks and the locks lift the lifting pins by rotating the shaft/substrate holder to move the lifting pins into handle engagement device 106 thus moving the lift pins down for unsticking and engages the ring of 107, which is analogous to ring 27 of Saito) [0034-0071]. Pohl further teaches that transmittable state is when the lifting pins are engaged with the handle engagement device, or moved into the handle engagement device for the movement of the lift pins between the retracted position and the protruded position [0046-0048] (steps 301-311 Fig. 3) and that when the handle engagement device is not engaged with the handle of the lifting pin it is in a non-transmittable state in which the driving force from the motor is not transmitted to the lifting pins but rotates the substrate holder (steps 313-317 Fig. 3). Pohl teaches that Pohl further teaches that the handle engagement device 106 applies a downward force on the handle members 220 to pull stuck lift pins downward, [0005, 0048], such that sticking is avoided and damage of the substrate, the pedestal, and the end effector is avoided [0005].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Saito in view of Smith with the teachings of Pohl by applying a handle engagement device 106  and handle members 220 of Pohl to the ring of 27 and lift pins 16 of Saito in view of Smith. One would be motivated to do so for the predictable result of being able to pull stuck lift pins downward such that damage of the substrate, the pedestal, and the end effector is avoided. See MPEP 2143 Motivation A. The resulting apparatus converts a driving force for rotating the substrate holder into a driving force for moving the plurality of lifting pins between the retracted position and the protruded position as it engages the lift pins from rotating with the substrate holder to rotating with the ring that lifts and lowers the lifting pins, and transmits the converted driving force to the plurality of lifting pins as the force is switched from one drive to another, when engaged, as per the combined teachings of Saito in view of Smith and Pohl.
Furthermore, it has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  MPEP 2115.  As the apparatus of Saito in view of Smith and Pohl is substantially the same as the claimed apparatus, the apparatus of Saito in view of Smith would be capable of fulfilling the limitations of the claim and thus be able to fulfill the functional limitations as claimed to switch the states as desired, there being no structural difference between the apparatus of Saito in view of Smith and that of the claim. 
The resulting apparatus fulfills the limitations of the claim. 
In regards to Claim 5, Saito teaches the transmitter comprises: a first annular member 20 attached to the substrate holder (as shown in Fig. 3 as 20 is within 11) and rotatable together with the substrate holder (as it is part of 10 in Fig. 3 and is capable of also be rotated along with the substrate holder as broadly recited in the claim); a second annular member 19 that is coaxial with the first annular member (as shown in Fig. 4), attached to the first annular member by a plurality of biasing members 26 (mobile bodies of 26 with linear or vertical movement, i.e., biasing [0055]), and rotatable relative to the first annular member (as 19 is driven by 18 and 17).  
In regards to Claim 6, Saito teaches a plurality of grooves provided in the second annular member (holes for 23, 24, 25, 26 in 19); a plurality of pairs of guides (261 nuts) provided on the first annular member 20; and a plurality of support bodies (262), each support body engaged with one of the lifting pins (as shown in Fig. 4, 5), slidable along a respective pair of the guides (as it slides in and out of nuts 261), and comprising a slider (bearings of 23, 24), and a portion of which extends into a respective one of the grooves (as shown in Fig. 4) to be slideable along the groove (as the bearings allow for rotational sliding [0058-0062]).  
In regards to Claim 7, Saito teaches the transmitter comprises: a plurality of grooves (holes for 23, 24, 25, 26 in 20) provided in the first annular member 20; a plurality of pairs of guides (261 nuts) provided on the second annular member 19; and a plurality of support bodies 262, each support body engaged with one of the lifting pins (as shown in Fig. 4, 5), slidable along a respective pair of the guides (as it slides in and out nuts 261), and comprising a slider (bearings of 23, 24), a portion of which extends into a respective one of the grooves to be slideable along the groove (as the bearings allow for rotational sliding [0058-0062] and they are in the bottom portion of 20).  

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent Application No. 20100083986 to Kamikawa et al, which teaches control of switching between the two directions.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                                                                                                                                                                                                        
/Jeffrie R Lund/Primary Examiner, Art Unit 1716